NOTE: This order is nonprecedential.

  tate~ QCourt of §ppeaI~
       for tbe jfeberaI QCircuit

 THE BRIGHAM AND WOMEN'S HOSPITAL, INC.
            AND AMGEN, INC.,
                  Plaintiffs·Appellees,
                          Al'lD

          NPS PHARMACEUTICALS, INC.,
                   Plaintiff-Appellee,
                           v.
  TEVA PHARMACEUTICALS USA, INC., TEVA
PHARMACEUTICAL INDUSTRIES LTD., AND BARR
            LABORATORIES,
                 Defendants·Appellants.


                       2011·1217


    Appeal from the United States District Court for the
District of Delaware in case no. 08·CV·0464, Judge Har·
vey Bartle, III.


                     ON MOTION


             Before BRYSON, Circuit Judge.
                      ORDER
BRIGHAM AND WOMENS v. TEVA PHARMA                                2


    Teva Pharmaceuticals USA, Inc., Teva Pharmaceuti·
cal Industries Ltd., and Barr Laboratories, Inc. (collec·
tively Teva) move to stay proceedings in this case pending
the court's disposition in Therasense, Inc. v. Becton,
Dickinson & Co., 2008·1511 et al. The appellees oppose.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      (1) The motion to stay proceedings is denied.
    (2) Teva's initial brief is due within 60 days from the
date of filing of this order.


                                     FOR THE COURT


      MAR 21 2011                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: John D. Murnane, Esq.
    John L. North, Esq.                              FlUB
                                           II.S. COURT 01'Ai'PEALS FOIR
    Mary W. Bourke, Esq.                       THE FEDEfl/',I. r.lRCUIT
s23                                              MAR 21 2011